Plaintiffs by this action seek to permanently enjoin the Town of Hempstead from making available to residents in a portion of Atlantic Beach Park District the use of beach and bay park areas in the district. The beach and bay park areas had been conveyed to defendant by the corporate plaintiff by deed containing a covenant whereby the defendant agreed not to permit the use of said beach and bay areas by others than residents and owners of property in the Atlantic Beach Park District as it existed at the time of said conveyance. After said conveyance, defendant extended the park district to include the adjoining development of Inlet Estates, to the residents of which defendant threatens to make available the use of said beach and bay areas. Defendant appeals from an order granting plaintiffs’ motion for a temporary injunction and denying defendant’s motion to dismiss the complaint. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Adel, Mae Crate, Schmidt and Murphy, JJ., concur.